IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-14-00112-CR

TEVIN SHERARD ELLIOTT,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee


                             From the 54th District Court
                              McLennan County, Texas
                             Trial Court No. 2012-1543-C2


                                        ORDER


         Tevin Sherard Elliott was convicted of two counts of sexual assault. See TEX.

PENAL CODE ANN. § 22.011 (West 2011). The State’s brief in this appeal was originally

due on October 22, 2014. The State has requested and been granted three extensions of

time to file its brief. It has now filed a fourth motion for extension of time to file its

brief.

         The State’s motion is denied. Its brief is ORDERED to be filed no later than 5:00

p.m. on February 12, 2015.
                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed January 29, 2015




Elliott v. State                                       Page 2